Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Please add period at the end of Claim 27
Claim 27. (Previously Presented) The method of claim 26, wherein the operation further comprises, between the forming the memory layer and the forming the word line patterns, forming a selector material layer is removed when removing the part of the second blanket memory layer[[.]]

Authorization for this examiner’s amendment was given in an interview with Takashi Saito on 03/09/2022


	Allowable Subject Matter	
Claims 20, 34 and 39 are allowed.

With regards to claim 20, none of the prior art teaches or suggests, alone or in combination, “in the forming the first memory array layer, a first blanket memory layer including a plurality of first word lines and first bit lines is formed over the logic circuit region and the memory region, and a part of the first blanket memory layer on the logic circuit region is removed, wherein a part of the plurality of first word lines and first bit lines included in the part of the first blanket memory layer is removed when removing the part of the first blanket memory layer.” in the combination required by the claim.


 With regards to claim 34, none of the prior art teaches or suggests, alone or in combination, “forming a stacked structure including a first conductive layer over the etch stop layer, a first insulating layer over the first conductive layer, a second conductive layer over the first insulating layer, a second insulating layer over the second conductive layer, a third insulating layer over the second insulating layer, and a fourth insulating layer over the third insulating layer; forming bit-line patterns by patterning the stacked structure; forming a dielectric layer over the bit-line patterns; patterning the dielectric layer, thereby forming wall patterns crossing the bit-line patterns; …. and forming word line patterns by forming a third conductive layer filling spaces between the bit-line patterns and the wall patterns;” in the combination required by the claim.

The following is an examiner's statement of reasons for allowance:
With regards to claim 39, none of the prior art teaches or suggests, alone or in combination, “forming a stacked structure including a first conductive layer over the etch stop layer, a first insulating layer over the first conductive layer, a second conductive layer over the first insulating layer, a second insulating layer over the second conductive layer, a third insulating layer over the second insulating layer, and a fourth insulating layer over the third insulating layer; forming bit-line patterns by patterning the stacked structure; forming a dielectric layer over the bit-line patterns; patterning the dielectric layer, thereby forming wall patterns crossing the bit-line patterns; forming a memory layer; …..forming a third conductive layer filling spaces between the bit-line patterns and the wall patterns;” in the combination required by the claim.

Claims 22-33, 35-38 and 40 are allowed by virtue of their dependency on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891